Title: From George Washington to David Rittenhouse, 3 June 1779
From: Washington, George
To: Rittenhouse, David


        
          Sir,
          Head Quarters Middle Brook June 3 1779
        
        I beg leave to trouble you with a Theodolite which is a little out of repair and to request that you will be good enough to have it put in order. As I am not in a hurry about it, I wish you only to have what

is necessary done at some moment of leisure. The Quarter Master at Philadelphia will receive and forward it to me. I am with great esteem Sir Yr Most Obedt servt.
      